Citation Nr: 0609522	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  97-33 792A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
bilateral pes planus with hallux valgus.

2.  Entitlement to service connection for arthritis of the 
hips.

3.  Entitlement to service connection for arthritis of the 
ankles.

4.  Entitlement to service connection for arthritis of the 
feet.

5.  Entitlement to service connection for residuals of 
hepatitis C.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
February 1973.

This claim is on appeal from the Atlanta, Georgia, Department 
of Veterans Affairs (VA) Regional Office (RO).

As a procedural matter, the Board notes that the veteran was 
granted service connection for bilateral pes planus by rating 
decision dated in May 1998 and the current 30 percent rating 
was assigned.  The veteran disagreed with the disability 
rating.

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the case 
herein at issue, remains an "original claim" and is not a 
new claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate compensable evaluations must 
be assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known as "staged" 
ratings.  Id. at 126.  

As the statement of the case has indicated that all pertinent 
evidence has been considered, the Board can proceed with its 
review without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Next, the veteran testified before the undersigned Veterans 
Law Judge in September 2000.  A transcript of the hearing is 
of record.  This case was remanded by the Board in November 
2000 for further development and is now ready for 
disposition.

Further, it appears that the veteran raised a claim by 
correspondence dated in November 2003 related to radiation 
exposure from microwave exposure.  If he wishes to pursue 
this claim, he should do so with specificity at the RO.  
Since the Board does not have jurisdiction of this issue, it 
will not be addressed in this decision.

Finally, the issue of entitlement to service connection for 
hepatitis C is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's pes planus disability is currently 
manifested by subjective complaints of pain, weakness, 
stiffness, swelling, and fatigue; objective findings include 
callosities at the bilateral great toes without tenderness, 
painful motion, a moderate degree of valgus bilaterally which 
could not be corrected by manipulation, good alignment of the 
Achilles tendon bilaterally, moderate tenderness of the 
plantar surfaces bilaterally, moderate malalignment of the 
forefoot/midfoot on the left, and bilateral moderate hallux 
valgus with no resection of the metatarsal head.  

2.  The objective clinical evidence does not show marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, severe inward displacement or severe spasm of the tendo 
Achillis.  Pronounced pes planus has not been demonstrated.  

3.  Service medical records are negative for complaints of, 
treatment for, or diagnoses of arthritis of the hips or any 
symptoms reasonably attributed thereto.

4.  Post-service medical evidence does not show 
symptomatology associated with hip arthritis for many years 
after military discharge.

5.  The medical evidence does not show that the veteran's 
current complaints related to hip arthritis are associated 
with military service or any incident therein.

6.  The medical evidence does not show that the veteran's 
arthritis of the hips is secondary to his service-connected 
pes planus disability.

7.  The medical evidence does not show a current diagnosis of 
arthritis of the ankles.

8.  The medical evidence does not show a current diagnosis of 
arthritis of the feet.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
bilateral pes planus with hallux valgus have not been met. 38 
U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 
3.102, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes (DCs) 5276, 
5280 (2005).

2.  Arthritis of the hips was not incurred in or aggravated 
by the veteran's period of active duty.  38 U.S.C.A. §§ 1110, 
1113, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 
(2005).

3.  Arthritis of the ankles was not incurred in or aggravated 
by the veteran's period of active duty.  38 U.S.C.A. §§ 1110, 
1113, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 
(2005).

4.  Arthritis of the feet was not incurred in or aggravated 
by the veteran's period of active duty.  38 U.S.C.A. §§ 1110, 
1113, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to a Rating in Excess of 30 Percent for 
Bilateral Pes Planus with Hallux Valgus

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005). 

In order for the veteran to receive a rating higher than 30 
percent for his bilateral pes planus with hallux valgus, the 
medical evidence must show:

*	Pronounced pes planus; marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo 
Achillis on manipulation, not improved by orthopedic 
shoes or appliances (50 percent evaluation if 
bilateral).

After a careful review of the medical evidence of record, the 
Board finds that the evidence does not support the veteran's 
claim for a higher rating at this time.

In this case, the evidence does not show pronounced pes 
planus such to warrant a 50 percent evaluation.  
Specifically, in an April 2003 VA examination, the examiner 
essentially characterized the veteran's disability as 
"moderate."  At that time, the veteran complained of pain, 
weakness, stiffness, swelling, and fatigue.  A physical 
examination revealed callosities at the bilateral great toes 
without tenderness, moderate tenderness on the plantar 
surfaces bilaterally, good alignment of the Achilles tendon 
bilaterally, and bilateral "moderate" hallux valgus with no 
resection of the metatarsal head.  

While the most recent medical evidence shows that the 
veteran's pes planus is severe bilaterally (with pronation, 
pain on manipulation and use, and callosities), it is not 
pronounced.  He complains of pain and tenderness but extreme 
tenderness of plantar surfaces of the feet was not reported, 
nor was there marked inward spasm of the tendo Achilles on 
manipulation.  In short, he does not meet or nearly 
approximate the criteria for a schedular rating in excess of 
30 percent for his service-connected bilateral pes planus.  

This determination is also supported by a previous VA 
examination and other medical evidence of record.  For 
example, in a March 1998 VA examination, he related worsening 
pain in the feet, aggravated by walking or standing.  
Physical examination showed moderate hallux valgus with 
bunion formation, moderate to severe pes planus bilaterally, 
tenderness over the soles bilaterally, and callous formation 
over the toes.  A review of outpatient treatment records does 
not show complaints consistent with pronounced pes planus.  
Thus, this evidence supports a finding for severe pes planus, 
but not pronounced.

The Board has also considered DC 5280 for hallux valgus but 
finds that a separate compensable rating is not warranted at 
this time.  Specifically, a 10 percent rating (the only 
available under this diagnostic code) is warranted for hallux 
valgus with resection of the metatarsal head (specifically 
not found on the last examination) or for severe hallux 
valgus if equivalent to amputation of the great toe.  Since 
the VA examiner characterized the veteran's hallux valgus as 
"moderate," the Board finds that the evidence does not 
support a finding of "severe" hallux valgus.

Thus, the preponderance of the evidence is against an 
evaluation in excess of 30 percent.  The benefit of the doubt 
has been considered, but there is not an approximate balance 
of positive and negative evidence regarding the merits of the 
issue.  That doctrine is not for application in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. at 
55.

II.  Entitlement to Service Connection for Arthritis of the 
Hips

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2005).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2005).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2005).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Further, the regulations provide that service connection is 
warranted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2005).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  

The veteran contends, in essence, that his service connected 
pes planus alters his gait which has resulted in a current 
hip disorder.  He further contends that he is entitled to 
service connection on a direct basis.

Service medical records are negative for complaints of, 
treatment for, or a diagnosis related to a hip disorder or 
any symptomatology.  Therefore, the Board finds that the 
service medical records do not support a finding of a chronic 
hip disorder during the veteran's period of active duty.

Post-service medical evidence reveals that the veteran 
underwent a VA examination in May 1980 which showed pes 
planus but specifically concluded that there was no redness, 
heat, swelling, pain to palpation, or limitation of motion of 
any joints of the body nor of the spine.  

In 1983, the veteran sought treatment for pain of the 
shoulder, neck, and low back.  A physical examination showed 
that his gait was normal, he could heel and toe walk, there 
was no pain on motion of the hips, and no pain on pelvic 
compression.  This evidence suggests that the veteran was 
having no symptomatology associated with arthritis of the 
hips some 10 years after military discharge.

In 1997, the veteran filed the current claim for, among other 
things, a bilateral hip disorder.  In March 1997, he related 
hip aches and pains since 1971, which he attributed to 
jumping off helicopters.  The examiner noted that X-rays 
studies as early as 1994 showed advanced osteoarthritis of 
the left hip.  A February 1997 X-ray showed severe 
osteoarthritis involving both hips.  The final diagnosis was 
severe degenerative arthritis of both hips by X-ray; however, 
the examiner did not indicate that the veteran's hip disorder 
was related to military service.

Even assuming that the veteran had a confirmed diagnosis of 
bilateral hip arthritis as early as 1994, the Board places 
significant probative value on the, at a minimum, nearly 20-
year gap between discharge from military service and the 
first diagnosis of hip arthritis and finds that the post-
service symptomatology is too remote in time to support a 
finding of in-service onset, particularly given the lack of 
continuity of symptomatology during the multi-year gap 
between military discharge in 1973 and the first documented 
mention of hip arthritis in 1994.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence 
of medical complaints for condition can be considered as a 
factor in resolving claim).

Next, service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  In this case, the Board finds that none 
of the treating physicians have attributed the veteran's hip 
arthritis to active military service, despite his contentions 
to the contrary.    

Specifically, in March 1998, the veteran underwent a right 
total hip arthroplasty.  Outpatient treatment records show 
on-going treatment for a variety of medical and orthopedic 
complaints, including bilateral hip pain, but none of the 
treating physicians have attributed his hip pain or arthritis 
to military service.

Next, the veteran contends that his hip arthritis is 
secondary to service-connected bilateral pes planus.  In an 
April 2003 VA examination, undertaken to specifically address 
the "secondary" issue, the examiner reviewed the record, 
conducted an examination of the veteran and concluded that it 
was "least likely than not that the veteran's bilateral hip 
conditions are related to his pes planus."  While the 
language of the examiner's medical opinion is somewhat 
unclear, the Board concludes that the over-all tone of the 
examination leads to the conclusion that the examiner's 
opinion was that the veteran's hip disorder was not related 
to his service-connected pes planus disability.  

For example, the examiner addressed several other issues with 
respect to secondary service-connection.  With respect to the 
veteran's complaints related to his lumbar spine and knees, 
she opined that the findings were "as equally as likely as 
not" related to pes planus.  She continued that the findings 
(with respect to the back and knees) were "more likely than 
not secondary to biomechanical changes and poor shock 
absorption . . . ."  

However, when the examiner described the veteran's hip 
symptomatology, she related that the disorder was "least 
likely than not" related to pes planus.  Given her earlier 
characterization of a related condition as "as equally like 
as not" and "more likely than not" to be supportive of 
claims, the language related to the hips of "least likely as 
not" is interpreted to mean that the hip disorder was not 
related to service-connected pes planus.  Therefore, the 
Board find that the medical evidence does not support the 
claim on a secondary basis.

III.  Entitlement to Service Connection for Arthritis of the 
Ankles and of the Feet

Because the claims for service connection for arthritis of 
the ankles and the feet are considered on the same legal 
grounds, they will discussed together.

In addition to the relevant law and regulations cited above, 
service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The veteran contends, in essence, that he is entitled to 
service connection for arthritis of the ankles and feet.  
However, the medical evidence does not show diagnoses of 
arthritis of the ankles or feet at this time.

With respect to the veteran's feet, in an April 2003 VA 
examination undertaken specifically to address this issue, 
the examiner concludes that the claim of arthritis of the 
feet was appropriately diagnosed as bilateral pes planus (for 
which the veteran is already service-connected).  The 
examiner specifically reported that there was "no 
radiological evidence of arthritis of the feet at this 
time."  

This is consistent with a prior examination reflecting no 
arthritis of the feet.  Specifically, in a March 1998 VA 
examination, X-rays of the veteran's feet were interpreted as 
pes planus with no other abnormalities (with the exception of 
mild degenerative changes to the first metatarsal joint 
associated with hallux valgus deformity for which the veteran 
is already service-connected).  

Similarly, with respect to the veteran's ankles, the April 
2003 VA examination revealed normal X-rays of the veteran's 
right and left ankles.  The previous VA examination in March 
1998 found no evidence of arthritis of the ankles.  
Specifically, the X-ray report noted "no definite 
abnormalities on these films of the ankles." Given that the 
evidence does not show current diagnoses of arthritis of the 
ankles or the feet, the claims are denied.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in April 2003 and November 2005.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the veteran were not given prior to the 
first AOJ adjudication of the claims, the notices were 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The issues on appeal were re-adjudicated and a supplemental 
statement of the case (SSOC) was provided to the veteran in 
November 2005.  The veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices. 

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  The veteran was notified 
of the need to give to VA any evidence pertaining to his 
claims.  There is no allegation from the veteran that he has 
any evidence in his possession that is needed for a full and 
fair adjudication of these claims.

In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the SSOCs, he was provided 
with specific information as to why these particular claims 
were being denied, and of the evidence that was lacking.  He 
was also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the November 2005 SSOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issues on appeal were obtained in March 1997, March 
1998, and April 2003.  The available medical evidence is 
sufficient for adequate determinations.  

In this appeal, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claims 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  
Even though the notice was  inadequate on these two elements, 
there is no prejudice in issuing a final decision because the 
preponderance of the evidence is against the veteran's claims 
for service connection.  

Any questions as to the appropriate disability rating or 
effective date to be assigned are moot.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 & 02-1506 (U.S. Vet. App. March 3, 
2006).  Therefore, the Board finds the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled.  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.


ORDER

The claim for entitlement to a rating in excess of 30 percent 
for bilateral pes planus with hallux valgus is denied.

The claim for entitlement to service connection for arthritis 
of the hips is denied.

The claim for entitlement to service connection for arthritis 
of the ankles is denied.

The claim for entitlement to service connection for arthritis 
of the feet is denied.


REMAND

With respect to the remaining claim of entitlement to service 
connection for hepatitis C, the Board finds that the claim 
should be remanded for due process considerations.

Specifically, in April 2004, the RO denied the claim.  In 
September 2004, the veteran filed a Notice of Disagreement.  
However, no Statement of the Case (SOC) has ever been issued.  
The Veterans Claims Court has directed that where a veteran 
has submitted a timely notice of disagreement with an adverse 
decision and the RO has not yet issued an SOC addressing the 
issue, the Board should remand the issue to the RO for 
issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  

In order to put this issue in the correct procedural posture, 
the Board finds that an SOC should be provided on the issue 
of entitlement to service connection for hepatitis C.  

Therefore, the issue is remanded for the following:

The RO should issue a statement of the 
case to the veteran and his 
representative on the issue of 
entitlement to service connection for 
hepatitis C.  The veteran is informed 
that the claim will be returned to the 
Board following the issuance of the 
statement of the case only if it is 
perfected by the filing of a timely and 
adequate substantive appeal.  If a timely 
substantive appeal is filed as to this 
issue, the issue should be certified to 
the Board for appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


